Citation Nr: 1446742	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-06 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for residuals of a gunshot wound of the abdomen, currently described as injury to flexion and lateral motion of the spine. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1969.  The Veteran's decorations include a Purple Heart and a Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board acknowledges the Veteran's September 2012 correspondence which withdrew his claims for service connection for skin cancer, prostate cancer, and peripheral neuropathy.  Thus, these claims will not be discussed.

In May 2013, the Veteran presented sworn testimony during a Travel Board hearing in Detroit, Michigan, which was presided over by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to an increased rating for residuals of his gunshot wound.  Although the Veteran was provided a VA examination in June 2010, the Veteran has indicated that his disability has worsened and he identified outstanding private medical records in his May 2013 hearing that have not been collected.  Moreover, the Board finds that after review of the Veteran's Service Treatment Records (STRs) that the June 2010 VA examination was, in part, insufficient for rating purposes.  

In the Veteran's March 19, 2012 VA examination he indicated that his disability has worsened.  He stated in this correspondence, "I am worse off due to my disabilities every day..."  The Board recognizes that the Veteran's last VA examination was conducted in June 2010 more than 4 years ago.  The United States Court of Appeals for Veterans Claims (Court) has held that a Veteran was entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Here, the Veteran has alleged worsening of his service connected disabilities, and the last VA examination was more than 4 years ago.  Therefore, the Board finds an examination to address the current severity of the Veteran's gunshot wound and residuals is warranted.

The Veteran also offered testimony in May 2013 that he received private medical care which is not currently of record.  In particular, the Veteran lists two private providers and a medical hospital where he received care.  The Board finds that an attempt should be made to procure these records.  

The Board finally notes that the while the Veteran was examined in June 2010 for cardiovascular, scars, and muscles the Veteran's STRs indicate that the Veteran's internal organs (i.e. colon) were damaged by the gunshot wound.  In particular, a May 1967 "Clinical Record Cover Sheet" provides evidence that the Veterans gunshot penetrated his abdomen and lacerated his left colon.  A May 1967 "Narrative Summary" similarly describes a gunshot wound to the abdomen with colostomy.  Thus, as the impact of the gunshot wound on the Veteran's colon was not discussed in the June 2010 VA examination, further examination is also warranted in this regard.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his gunshot wound and residuals. The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Notify the Veteran that the Board is interested in the private medical providers he mentioned in his May 2013 Board hearing.  This includes records from University Medical Center, Berrien Springs, Michigan, and Lakeland Gastroenterology Clinic in South St. Joe, Michigan.  The Board notes the Veteran also testified in May 2013 that he submitted private medical records to the VA Medical Center in Battle Creek, Michigan.  These VA records should be procured and associated with the claims file regardless of the action of the Veteran.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2. Thereafter, schedule the Veteran for VA examination(s) with the appropriate VA examiner(s) to determine the current nature and severity of the Veteran's gunshot wound and any residuals.  The Veteran's claims folder (including a copy of this remand) must be provided to and reviewed by the VA examiner, as part of the examination, and a notation to the effect that this review has taken place should be made in the evaluation report.  All studies and tests should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

The examiner should report all residuals of the Veteran's gunshot wound to the abdomen, including, but not limited to, any orthopedic, muscle, skin, gastrological and neurological impairment.

The examiner should note the presence and severity of any signs and symptoms of muscle disability associated with the gunshot wound to the abdomen, such as: loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, uncertainty of movement, entrance and exit scars, intermuscular scarring, loss of deep fascia, loss of muscle substance, impairment of muscle tonus, impaired endurance, abnormal muscle swelling and hardness in contraction, X-ray evidence of minute multiple scattered foreign bodies, scar adhesion, diminished muscle excitability, muscle atrophy, adaptive contraction of an opposing muscle group, or muscle induration.

The examiner must specifically identify the muscle group injury (by muscle group number), if any, that is associated with the residuals of a gunshot wound to abdomen and report the side and/or region affected.

The ranges of any joint impaired due to the residuals of a gunshot wound to the abdomen should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.

The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner should report the nature and severity of any ankylosis and of any other orthopedic impairment associated with residuals of a gunshot wound to abdomen.

The examiner should specify any nerves affected by the residuals of a gunshot wound to the abdomen and provide an opinion as to the severity of any associated paralysis, neuritis or neuralgia.

The examiner should also report the severity of any scars associated with the residuals of a gunshot wound to the abdomen, to include whether they cause any limited motion or loss of function, scar size, and whether they are deep, nonlinear, superficial, unstable, or painful.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be enable an opinion to be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to an increased rating in excess of 30 percent for residuals of a gunshot wound of the abdomen, currently described as injury to flexion and lateral motion of the spine.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

